420 F.2d 487
Dr. Frank H. CATRON and Janie Catron, his wife, Plaintiffs-Appellants,v.STATE FARM FIRE AND CASUALTY INSURANCE COMPANY, Inc., Defendant-Appellee.
No. 19485.
United States Court of Appeals Sixth Circuit.
January 13, 1970.

Lohren F. Martin, Jr., Corbin, Ky., for appellants, Martin, Scalf & Mitchell, Corbin, Ky., on brief.
Roy E. Tooms, Jr., London, Ky., for appellee, Brown, Tooms & Helton, London, Ky., on brief.
Before EDWARDS, PECK and COMBS, Circuit Judges.
PER CURIAM.


1
Plaintiffs-appellants brought this action against their insurance carrier to recover for the loss of personal property destroyed by fire while en route by moving van from their former residence to their new place of abode. The policy provided coverage for unscheduled personal property in the amount of $12,500.00 if destroyed by fire on the insured's premises. Another provision afforded coverage for unscheduled personal property while away from the premises, the limit of such coverage being "an additional amount of insurance equal to 10% of the amount specified for Coverage B [coverage of personal property on the premises] but in no event less than $1,000."


2
Appellants contend that under this additional insurance provision they are entitled to recover $13,750.00, representing $12,500.00 for total loss of the unscheduled personal property plus 10% because it was destroyed while away from the insured's premises.


3
The district court construed the provisions of the policy adversely to appellants' contentions and awarded judgment for $1,250.00, that being 10% of the maximum amount allowable under the policy for damage to unscheduled property. The amount of $569.00 awarded to appellants for additional living expenses is not in dispute here.


4
Counsel have not cited any cases directly in point and we have not found one. Our study of the insurance policy, however, convinces us that it was properly construed by the district court.


5
Finding no error in the proceedings, the judgment is affirmed.